United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3953
                                   ___________

Patrick Edward Smrz,               *
                                   *
          Appellant,               *
                                   * Appeal from the United States
    v.                             * District Court for the
                                   * District of South Dakota.
Tammy Harper; John Doe; Jane Doe,  *
                                   *      [UNPUBLISHED]
          Appellees.               *
                              ___________

                             Submitted: January 31, 2006
                                Filed: February 8, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Idaho prisoner Patrick Edward Smrz appeals the district court’s1 dismissal of
his civil complaint for failure to state a claim. After de novo review, see Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we conclude dismissal was
proper. Accordingly, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable Lawrence Piersol, Chief Judge, United States District Court for
the District of South Dakota.